Citation Nr: 1642204	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-04 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for metastatic squamous cell carcinoma ("skin cancer"), from September 15, 2010 to February 8, 2012, and from January 1, 2013.

2.  Entitlement to a separate evaluation for scars associated with skin cancer.

3.  Entitlement to a separate evaluation for a dental disability, to include tooth loss, associated with skin cancer.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to May 1945 and from June 1945 to August 1945.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a separate evaluation for a dental disability associated with skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's skin cancer was not active to the point requiring systemic treatment for the period from September 15, 2010 to February 8, 2012, and from January 1, 2013.

2.  Scars and disfigurement secondary to the Veteran's skin cancer include visible tissue loss and asymmetry of the ears, but do not include further tissue loss, characteristics of disfigurement, painful scars, unstable scars, or scarred areas greater than 39 square centimeters.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for skin cancer, from September 15, 2010 to February 8, 2012, and from January 1, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7818 (2015).

2.  The criteria for a separate evaluation of 30 percent, but not in excess thereof, for scars associated with skin cancer, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his skin cancer in December 2010 and June 2012.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims a compensable rating for skin cancer and for associated residuals.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's skin cancer is rated as malignant skin neoplasms other than malignant melanoma under 38 C.F.R. § 4.118, Diagnostic Code 7818.  This code directs that skin cancer primarily be rated as disfigurement, scars, or impairment of function.  Additionally, a 100 percent rating is to be assigned for cancer requiring therapy comparable to that used for systemic malignancies.  Veterans are then examined six months after the completion of such therapies, after which the rating is reduced to evaluation of residuals if there is no local recurrence or metastasis.  When treatment is confined to the skin, the 100 percent rating does not apply.

Scars or disfigurement of the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Ratings under this code are based in part on characters of disfigurement.  The eight characteristics of disfigurement for purposes of evaluation under this code are:  (1) a scar 5 or more inches in length; (2) a scar at least one-quarter inch wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches; (6) abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; (7) underlying soft tissue missing in an area exceeding six square inches; and (8) skin indurated and inflexible in an area exceeding six square inches.  Scars with one characteristic of disfigurement warrant a 10 percent rating.  A 30 percent rating is warranted for scars or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for scars or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  A maximum rating of 80 percent is warranted for scars or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.

Deep scars not of the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  A 10 percent rating is warranted for scarred areas of 39 to 77 square centimeters, a 20 percent rating is warranted for scarred areas of 77 to 465 square centimeters, a 30 percent rating is warranted for scarred areas of 465 to 929 square centimeters, and a 40 percent rating is warranted for scarred areas greater than 929 square centimeters.  A deep scar is defined as one associated with underlying soft tissue damage.

Superficial scars not of the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802.  A maximum 10 percent rating is warranted for scarred areas greater than 929 square centimeters.

Unstable or painful scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent rating is warranted for 1 or 2 such scars, a 20 percent rating is warranted for 3 or 4 such scars, and a 30 percent rating is warranted for 5 or more such scars.

Private treatment records reflect that in May 2010, the Veteran was diagnosed with superficial squamous cell carcinoma, right of center chest, which was subsequently removed.

The Veteran underwent a VA examination in December 2010.  The examiner noted a history of skin cancer in the right forehead, face, and ears.  He had multiple surgeries, including resections of the right face and right ear.  Physical examination revealed an S-shaped scar on the right cheek, 4 inches long and 1/8 inch wide, and hypopigmented.  A second scar was medial to the first, 2.5 inches long, without pigment, and barely noticeable.  Both scars were nontender to palpation, superficial, normal texture, and without skin breakdown, inflammation, edema, keloid formation, adherence to underlying tissue, elevation, depression, tissue loss, induration, inflexibility, or limited motion or function.  Additionally, the right ear superiorly on the pinna had a half-centimeter length of skin scraped out.  The area was nontender.

In a statement submitted with his July 2011 notice of disagreement, the Veteran reported undergoing surgery 30 years prior which removed skin from the right side of his face.  He reported a second surgery in September 2008 which involved removing cancer from his right ear and reconstruction of the ear with a piece of the top removed.  He stated that his missing ear piece is noticeable to the point that people ask him if it was shot off in the war.  He reported that his third surgery on his right cheek and right arm left a slightly visible 3-inch scar.

Private treatment records indicate that in January 2012, the Veteran was diagnosed with a tumor subsequently determined to be a malignant neoplasm of the parotid gland.  His treating physicians determined that this was a metastasis of his skin cancer.  It was surgically removed in March 2012 and the Veteran was treated with radiation until June 2012.  

The Veteran underwent another VA examination in June 2012.  The examiner noted that the Veteran was undergoing radiation treatment for his current active cancer.  Scars noted in the December 2010 examination were unchanged except for mild erythema over the right cheek.  An additional linear scar of 10 centimeters in the right upper neck was noted.

Private treatment records reflect that in August 2012, the Veteran was diagnosed with squamous cell carcinoma in situ in the right of center mid-back, which was subsequently removed.  In February 2013, he was found without evidence of disease in the right parotid bed or right neck.  He reported pain in his left dentition.

In a March 2013 statement, the Veteran reported pain and problems chewing food and swallowing since undergoing radiation.  At a June 2013 follow-up, he reported continuing dental pain along with right cheek pain.

In an October 2013 statement, the Veteran reported that he needed to undergo additional cancer surgery.

At his September 2016 hearing, the Veteran reported that he has had further cancers removed from his skin, as many as three to five per year.  He reported that he is prescribed topical solutions and pills to treat his cancer.

The Board finds that a compensable rating is not warranted under Diagnostic Code 7818 for the Veteran's skin cancer.  The only evaluation available directly under this code is 100 percent for active cancer being treated systemically.  The Veteran is already in receipt of a 100 percent rating for the period from February 8, 2012 to January 1, 2013.  This reflects his treatment for a malignant parotid metastatic tumor.  He underwent surgery and radiation treatment.  Because there was no local recurrence or metastasis 6 months following the completion of treatment, his noncompensable rating was restored.  There is no indication of a recurrence or metastasis since that time that requires systemic cancer treatment such as radiation, chemotherapy, or invasive surgery.  For these reasons, the Board finds that a compensable rating under Diagnostic Code 7818 is not warranted outside of the period for which he is already in receipt of a 100 percent rating.

As to scarring, the Board finds that a 30 percent evaluation is warranted for the disfigurement of the Veteran's right ear.  Under Diagnostic Code 7800, a 30 percent evaluation is warranted for tissue loss resulting in asymmetry of features, including the ears.  The evidence reflects clear evidence that a half-centimeter of skin was removed from the top of the Veteran's right ear.  He has stated that people have assumed that this was a gunshot wound, and he has provided photographs to the record which demonstrate the asymmetry.  Evaluations higher than 30 percent are warranted for further tissue loss, characteristics of disfigurement, painful scars, unstable scars, or scarred areas greater than 39 square centimeters.  The Board finds no evidence of such manifestations, and a higher rating for scar residuals is therefore denied.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including scarring, tissue loss, and topical treatment, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his skin cancer and its residuals are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial compensable evaluation for skin cancer, from September 15, 2010 to February 8, 2012, and from January 1, 2013, is denied.

A separate evaluation of 30 percent, but not in excess thereof, for scars associated with skin cancer, is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

Encompassed in the Veteran's claim for an increased evaluation for skin cancer are separate ratings for residuals, including that for dental disabilities to include tooth loss.

In a May 2014 letter, the Veteran's private treating dermatologist stated that his cancer treatment has caused him significant residuals, including trouble swallowing.  In another May 2014 letter, the Veteran's private radiologist indicated that the Veteran's poor dentition, pain, and difficulty eating were the result of his intensive radiation treatments.  The radiologist stated that this was not ordinary dental work associated with the normal aging process.  

In a June 2014 statement, the Veteran reported that his large top right tooth broke off, and he believed it would need to be removed.

The Veteran underwent a VA dental examination in January 2015.  He was diagnosed with rampant dental caries as a complication of his radiation treatment for his cancer.  The examiner opined that the caries were related to his radiation treatment and based this opinion on the timing of the decay.  The Veteran underwent a second VA dental examination that noted that a tooth had been lost and that a second tooth had been broken below the gum level.

In a July 2015 statement, the Veteran indicated that he was about to have further teeth removal performed.  He also provided photographs of his tooth decay.

The Board finds that while the evidence clearly demonstrates that the Veteran suffers from dental residuals of his skin cancer treatment, there is not sufficient information for the Board to assign a rating, particularly in light of his indication that additional teeth were scheduled to be pulled after his most recent examination.  Furthermore, the Board notes that the evidence described above has not been considered in the first instance by the RO in a supplemental statement of the case.  38 C.F.R. § 20.1304(c).  Remand is therefore necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Schedule the Veteran for a VA examination to determine the level of severity of his dental disability.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


